Title: From James Madison to Albert Gallatin, 28 January 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State Jany. 28. 1807.

Be pleased to issue your warrant on the appropriation for the Contingent expenses of the Department of State for Five hundred dollars in favor of James Davidson Jnr.--he being the holder of a bill of exchange for that amount, dated 3 Decr. 1806, drawn on me by W. C. C. Claiborne Esqr., who is to be charged & held accountable for the same.  I am &c.

James Madison

